DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pg 7, filed 03/08/2021, with respect to the USC 112(b) rejection of claims 1-5, 9-11, and 14-15 have been fully considered and are persuasive.  The USC 112(b) rejection of claims 1-5, 9-11, and 14-15 have been withdrawn. 
Applicant's arguments filed 03/08/2021 with respect to the USC 103 rejections of claims 1-4, 9-10, and 14-15 have been fully considered but they are not persuasive.
In response to applicant's argument on pg 1, section I that the open ring structure 105 of Li cannot conceivably be fit into a pocket formed between the sclera in the choroid and the fixation elements 110 of Li cannot be used to face the sclera because they are supported at element 135, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In this instance, the Examiner did not suggest the housing of Marshall be reshaped to form the annular ring structure 105 of Li in order to accommodate the fixation elements 110, or be supported by a corneal endothelium 135. In fact, the Examiner does not mention annular housing 105 of Li anywhere in the previous rejection.
In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In this instance Li, filed before and independently of Applicant’s disclosure, recognizes that having nubs on a device implantable in the eye limits the movement of the device in the patient’s eye [0011].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-4, 9-10, and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marshall (US 8,926,510 B2) (cited in previous Office Action), in view of Jeffries et al. (US 2003/0078487 A1) (cited in previous Office Action, hereinafter Jeffries) and US 20120004528 A1 to Li (cited in previous Office Action).
Regarding claim 1, Marshall teaches an implant for determining intraocular pressure (device for glaucoma treatment and monitoring (Abstract)), comprising at least one electrical pressure sensor (410, 510; Figs. 4 and 5) for measuring the intraocular pressure (intraocular pressure (IOP) sensor) [col 11, ln 19-32; col 12, ln 1-14], at least one microchip (440, 450, 460, 540, 550, and 560; Figs. 4 and 5) that is connected to the pressure sensor (410, 510) [col 11, ln 33-37; col 5, ln 14-17], and at least one antenna (420, 520, 1010; Figs. 4 and 5) that is connected to the microchip (440, 450, 460, 540, 550, and 560) [col 11, ln 33-37; col 5, ln 14-17], the microchip (440, 450, 460, 540, 550, and 560) generating digitally encoded data from the electrical signals of the pressure sensor (410, 510) (Fig. 9 and Col. 15, lines 52-56; Col. 17, lines 48-54; and Col 18, lines 57-61), which data can be transmitted by the antenna (420, 520, 1010), to a receiver (920) located outside an eye (Fig. 9) [col 15-16, ln 52-3], and said components of said pressure sensor, said microchip, and said antenna being accommodated in a small housing (400, 430, 500, 530) [col 4, ln 33-40; col 11, ln 19-32, col 12, ln 1-14], the outer dimensions (Table 2, Table 3) of which are limited such that the implant can be positioned between the 
characterised in that the pressure sensor (410, 510) is accommodated on an outer housing side of the implant [col 10, ln 40-59] (Figs. 1-5), which said pressure sensor accommodated on said outer housing side is positioned between said sclera and said choroid and is configured to be brought into contact with said choroid (195) of the eye (Examiner’s note: “positioned between said sclera and said choroid and is configured brought into contact with said choroid of the eye” is interpreted as intended use, wherein if the device is “configurable” to perform the function, then it meets the functional limitations of the claim. In this instance, while pressure sensors (410 and 510) appear to be disposed in an anterior chamber [abstract], the relative dimensions of the device, in particular the thickness of porous biocompatible disposed over the pressure sensor [col 10, ln 40-59], (Table 2 and 3), would allow for the pressure sensor to be “configurable” to be brought into contact with the choroid of the eye.) (Figs. 1-2),
said outer housing side is configured to face the sclera (190) (([col 10, ln 40-59], outer housing of implant (200) is shown in Modified Fig 2 as configured to face the sclera (190) by being in contact with it).
Wherein the implant is adapted to indirectly measure the intraocular pressure (Examiner’s note: “Wherein the implant is adapted to indirectly measure the intraocular pressure” is interpreted as intended use, wherein if the apparatus is configurable for performing the claimed intended use, then it meets the limitations of the claim. In this instance, the prior art is configurable for performing the intended use because Marshall discloses a pressure sensing 
Wherein the housing is concave on the outer housing side (shown in Modified Fig. 2) thereof facing the choroid (195) (Col. 14, lines 3-8) (Figs. 1 and 2).
However, Marshall does not teach explicitly teach data can be transmitted by the antenna using electromagnetic waves; and
the housing comprises nubs on the outer housing side. 
However, in the same field of endeavor, Jeffries teaches an ocular pressure measuring device, and discloses that the intraocular pressure data produced by the sensor must be transmitted though the eyelid as well as the tissue flap [0053]. Jeffries further discloses that different types of signals, e.g., light, electromagnetic, RF, and the like, would require different power levels for their signal to transmit through the media and communicate with the sensor, and different types of signals may increase the distance at which they can communicate with the sensor [0052]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have selected a known type of signal to transmit data with a reasonable expectation of success.
Li teaches a housing that comprises nubs (110) on an outer housing side (112) [0013] (Fig 1B).


    PNG
    media_image1.png
    539
    848
    media_image1.png
    Greyscale

 Regarding claim 2, the Marshall/Jeffries/Li combination teaches the implant according to claim 1. Marshall further teaches the device characterised in that the outer housing side (identified in Modified Fig. 2) provided with the pressure sensor (510) comprises a flexible membrane (620) in the region of the pressure sensor (510) (Fig. 7) as a protective layer against ingress of liquid (impermeable protective layer (Col.13, lines 20-23)), the intraocular pressure acting on the pressure sensor via the choroid (195) and the membrane (620) ([col 4, ln 62-67]. Examiner’s note: “the intraocular pressure acting on the pressure sensor via the choroid” is interpreted as intended use, wherein if the device is “configurable” to perform the function, then 
It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have modified the implant as taught by the Marshall/Jeffries combination to include an outer housing in the manner as taught by Marshall because the flexible membrane (620) is advantageous in practical fabrication of the device and reduces the number of diverse substances introduced into the eye, as recognized by Marshall (Col. 13, lines 23-26).

Regarding claim 3, the Marshall/Jeffries/Li combination teaches an implant according to claim 1. Marshall further teaches the implant characterised in that the housing (400, 500) thereof is flat and elongate (shown in side view of Figs 1-2), in the shape of an ellipsoid or cuboid (shown in top view of Figs 3-5) having rounded corners and edges (shown in Figs. 4-5) ([col 11, ln 11-18] show that Figs 4 and 5 are different views of the same device (200) shown in Figs 1-3).
It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have made the housing in a manner as taught by Marshall, in order to minimize force exerted on the implant to conform to the curvature of the sclera surface of the eye, as recognized by Marshall (Col. 14, lines 3-8).


The Marshall/Jeffries combination does not explicitly teach the device characterised in that the length of the housing is less than 7 mm, its width is less than 3.5 mm.
However, Marshall discloses that the dimensions Tables 2 and 3 are given by way of example and may vary in accordance with the particular device. Such a teaching suggests that the dimension of the device is a results-effective variable that would have been optimized through routine experimentation based on the factors of desired accuracy. It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to select the suitable dimensions so as to obtain the desired accuracy. 	

Regarding claim 9, the Marshall/Jeffries/Li combination teaches the implant according to claim 1. The Marshall/Jeffries/Li combination does not explicitly teach the implant characterised in that it is provided with an electronic temperature sensor (19) that is connected to the microchip (7) and is intended for measuring the temperature of the eye, and in that the microchip (7) generates data from the electrical signals of the temperature sensor (19), which data can be transmitted by the antenna (8), using electromagnetic waves, to the receiver located outside the eye (2).
However, Marshall discloses that further sensor elements may be provided that operate to provide output signals indicative of one or more of temperature, salinity, glucose level or drug concentration in the aqueous humour (Col. 13, lines 12-18).


Regarding claim 10, the Marshall/Jeffries/Li combination teaches the implant according to claim 1 any of the preceding claims, characterised in that the antenna (420, 520) consists of an electrical coil (formed by highly flexible conductors of gold (Col. 13, lines 56-67 and Col. 14, lines 1-2) that surrounds the microchip (440, 540) provided with the pressure sensor (410, 510) (Figs. 4 and 5) [col 11, ln 33-37; col 5, ln 14-17].
It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have formed the antenna in a manner as taught by Marshall as it would allow for the most efficient power transfer and data communication performance, as recognized by Marshall (Col. 13, lines 52-66). 

Regarding claim 14, the Marshall/Jeffries/Li combination teaches the implant according to claim 1. Marshall further teaches the implant characterised in that, operating as an active RFID tag, it is provided with a data store (1000) in order to carry out measurements autonomously (Col. 18, lines 45-50) and to save the measurement data in the data store until said data are retrieved, by means of a radio link (Col. 18, lines 57-68 and Col. 19, lines 1-13), by a reader located outside the eye (external interrogation system (910)) [col 15-16, ln 57-3].
It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have made an implant as an active RFID tag as taught by Marshall so that system 1000 may be interrogated by an external interrogation system with a unique code, as recognized by Marshall (Col 16, lines 17-20).

Regarding claim 15, Marshall teaches a pressure measurement arrangement (IOP monitoring system (900)) comprising an implant according to claim 1 (as taught by the Marshall/Jeffries/Li combination above) and a reader (920) arranged outside the eye for receiving measurement data that are transmitted by the implant (through sensor/processor system (1000)) via a radio link to a receiver of the reader (920), characterised in that the reader is provided with a timer (decoder 1025, provides timing commands (Col. 17, lines 63-66), an air pressure sensor (ambient condition sensor and interface (955) (Col. 16, lines 32-37)), used to sense ambient atmospheric pressure (Col. 16, lines 32-37)) and a data store ((950) retains IOP trends (Col. 16, lines 63 – Col. 17, lines 1-3) and in that it provides the air pressure data of the air pressure sensor with a time stamp (receipt and application of ambient, physiological conditions from the sensor (955); Col. 16, lines 32-46) and saves said data in the data store in order to 
It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have included a pressure measurement arrangement in a manner as taught by Marshall as the pressure measurement arrangement in order to obtain a valid medically recorded IOP value, as taught by Marshall (Col. 16, lines 32-37).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Marshall in view of Jeffries and Li as applied to claim 1 above, further in view of Nordquist et al. (US 5,520,631), hereinafter Nordquist.
Regarding claim 5, the Marshall/Jeffries combination teaches the implant according to claim 1. The Marshall/Jeffries/Li combination does not explicitly teach the implant characterised in that the housing is moulded from plastics material.
However, in the same field of endeavor, Nordquist teaches an apparatus for lowering the intraocular pressure of an eye (Abstract), characterised in that the housing is moulded from plastics material (cellulosic material) [abstract].
It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have made the implant of the Marshall/Jefferies/Li combination of a cellulosic material as it makes the implant soft enough to avoid eye tissue damage, flaccid enough to be .

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Marshall in view of Jeffries and Li as applied to claim 1 above, further in view of Haffner et al. (US 2014/0275923 A1), hereinafter Haffner.
Regarding claim 11, the Marshall/Jeffries/Li combination teaches the implant according to claim 1. The Marshall/Jeffries/Li combination does not explicitly teach the implant characterised in that it is coated with a pharmacologically active substance, e.g. heparin or mytocin C, in order to prevent reactions of the eye such as inflammation, coagulation, tissue formation or encapsulation that would be detrimental either to the eye or to the pressure measurement.
However, in the same field of endeavor, Haffner teaches an intraocular physiological sensor characterised in that it is coated with a pharmacologically active substance, wherein the pharmacologically active substance includes one of heparin [0110], in order to prevent reactions of the eye such as inflammation, coagulation, tissue formation or encapsulation that would be detrimental either to the eye or to the pressure measurement [0105 and 0110].
It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have utilized heparin to coat the implant of the Marshall/Jefferies/Li combination based on the teachings of Haffner, as it would have been obvious to try the anti-coagulant agent, choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, as recognized by Haffner [0105 and 0110].

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND P DULMAN whose telephone number is (571)272-7931.  The examiner can normally be reached on Monday-Friday 7:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/R.P.D./Examiner, Art Unit 3791                                                                                                                                                                                                        
/DANIEL L CERIONI/Primary Examiner, Art Unit 3791